Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160124
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 160124
                                                                    COA: 338351
                                                                    Macomb CC: 2016-002492-FH
  LARRY JAMES BAILEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 27, 2019
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal at this time, we REMAND this case to the Court of Appeals for
  consideration of the issue not addressed by that court in its first or second review of this
  case—whether defendant’s trial counsel was ineffective for failing to investigate and
  present witnesses to support the theory of defense.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2020
           s0122
                                                                               Clerk